  Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 1 of 18 PageID #: 2



                       UNITED STATED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

LEE M. NIGEN,
                       Plaintiff,                   CV_________________

v.

STATE OF NEW YORK; and ANDREW:
CUOMO, sued in his official capacity;

                      Defendants.                   MARCH 25, 2020

                                       COMPLAINT

       1.      This is an action for declaratory and injunctive relief under 42 U.S.C. § 1983

against the State of New York and Governor Andrew Cuomo in his official capacity for

violations of the Plaintiffs rights to move freely under Article IV, Section 2 of the United

States Constitution, the Due Process Clause of the Fifth Amendment to the United States

Constitution, and the Ninth Amendment to the United States Constitution; and for

violations of the Plaintiffs' rights to religious freedom, free speech, and freedom of

association under the First, Fifth, and Ninth Amendments to the United States

Constitution and Article IV, Section 2 of the United States Constitution.

                                       Jurisdiction

       2.     The Court properly possesses jurisdiction on federal question grounds.

Venue is appropriate as the alleged unconstitutional acts of the Defendants apply and

occur in the Eastern District of New York. The Claim arises under 42 U.S.C. § 1983.

                                          Parties

       3.     Lee M. Nigen is an adult resident of Brooklyn, New York.

       4.     Andrew Cuomo is the governor of the State of New York. He is sued in his

official capacity alone.
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 2 of 18 PageID #: 3



      5.     The State of New York is a state of the United States.

    CORONAVIRUS REARS ITS HEAD & CREATES A NATIONAL EMERGENCY

      6.      On December 31, 2019, the Chinese government confirmed that health

authorities were treating dozens of cases of a new and unknown virus that was infecting

multiple people. This virus later came to be popularly known as coronavirus.

      7.     On January 11, 2020, Chinese state media announced the death of the first

person from coronavirus.

      8.     On January 21, 2020, Washington State officials confirmed the first case of

coronavirus in the United States.

      9.     Due to coronavirus' rapid spread, the World Health Organization declared

a global health emergency on January 30, 2020, and the United States State Department

warned travelers to avoid China.

      10.    On January 31, 2020, President Trump issued an international travel ban

on any foreign national who had traveled to China in the past fourteen days, excluding

the immediate family members of American citizens or other lawful permanent residents.

      11.    Over the month of February, 2020, the coronavirus spread across the world

with a global case number of 76,000 by February 20, 2020.

      12.    On February 29, 2020, the United States officially confirmed its first death

from coronavirus in Washington State.

      13.    On March 13, 2020, President Trump officially declared a national

emergency due to coronavirus.
  Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 3 of 18 PageID #: 4



           14.   On March 20, 2020, Andrew Cuomo, the governor of the state of New York,

issued an executive order commanding all businesses that he deemed to be non-

essential to close. See Exhibit A, p. 2.

           15.   On March 23, 2020, Mr. Cuomo issued an executive order indefinitely

canceling all gatherings of individuals of any size for any purpose that he deemed non-

essential. See Exhibit B, p. 4.

           16.   Furthermore, while he did not officially issue an order against travel, Mr.

Cuomo warned New York residents not to travel unless it was absolutely necessary,

saying that it would be enforced.

 THE DEFENDANTS' ORDER PREVENTS THE PLAINTIFF FROM EXERCISING HIS
                     CONSTITUTIONAL RIGHTS

           17.   The Plaintiff, Mr. Lee M. Nigen, is a lawyer and concerned citizen.

           18.   He regularly travels in and out of New York City to meet the needs of his

clients.

       19.       He also travels around New York City and to other areas of the state and

country to visit his friends and family and meet with likeminded people.

       20.       The Defendants' order prevents him from legally exercising his rights to

freedom of speech, freedom of assembly, and freedom of association.

       21.       The Defendants' order prevents him from operating his law practice, thus

infringing on his constitutional right to pursue his livelihood.

       22.       Mr. Nigen is also a devout Jew who regularly gathers with other members

of his faith to practice their religious traditions as required by their faith.

       23.       The Defendants' order acts as an absolute bar to the Defendants' right to

freely exercise their religion.
 Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 4 of 18 PageID #: 5



    MR. CUOMO'S WORDS SERVE AS A CONSTITUTIONALLY IMPERMISSIBLE
     CHILL ON THE PLAINTIFF BY DISCOURAGING HIM FROM TRAVELING


       24.        Mr. Nigen regularly travels in and out of New York City to meet the needs

of his clients.

       25.        Mr. Nigen also travels around New York City and to other areas of the state

and country to visit his friends and family and meet with likeminded people.

       26.        Mr. Cuomo's words cause Mr. Nigen to doubt whether he can legally travel

for any purposes other than getting medical attention or obtaining groceries, thus

impermissibly chilling his exercise of his constitutional rights to travel.

       27.        Mr. Cuomo's threat that his directives will be enforced by law enforcement

cause Mr. Nigen to fear arrest if he attempts to travel for any other purpose other than

getting medical attention or obtaining groceries, thus impermissibly chilling his exercise

of his constitutional rights to travel.

  COUNT ONE - VIOLATION OF RIGHT TO MOVE FREELY UNDER ARTICLE IV,
  SECTION 2 OF THE UNITED STATES CONSTITUTION AND THE FOURTEENTH
           AMENDMENT TO THE UNITED STATES CONSTITUTION

       28.        Paragraphs 1 through 27 are hereby incorporated within this count.

       29.        The Plaintiff has a right to move freely through the United States under the

Privileges and Immunities Clause of Article IV, Section 2 ofthe United States Constitution.

See Saenz v. Roe, 526 U.S. 489 (1999).

       30.        The Plaintiff has a right to move freely through the United States under the

Privileges Or Immunities Clause of the Fourteenth Amendment of the United States

Constitution.

       31.        The Defendants' words impermissibly chill Mr. Nigen's exercise of his

constitutional right to freely move through the United States.
  Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 5 of 18 PageID #: 6



 COUNT TWO - VIOLATION OF RIGHT TO MOVE FREELY UNDER THE FIFTH AND
    FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION

       32.     Paragraphs 1 through 31 are hereby incorporated within this count.

       33.    The Plaintiff has a right to move freely through the United States under the

Due Process Clause of the Fifth Amendment to the United States Constitution.

       34.    The Plaintiff has a right to move freely through the United States under the

Due Process Clause of the Fourteenth Amendment to the United States Constitution.

       35.    The Defendants' words impermissibly chill Mr. Nigen's exercise of his

constitutional right to freely move through the United States.

  COUNT THREE - VIOLATION OF RIGHT TO MOVE FREELY UNDER THE NINTH
          AMENDMENT TO THE UNITED STATES CONSTITUTION

       36.    Paragraphs 1 through 35 are hereby incorporated within this count.

       37.    The Plaintiff has a right to move freely through the United States under the

9th Amendment to the United States Constitution.

       38.    The Defendants' order violates and/or excessively burdens the Plaintiffs

constitutional right to freely move through the United States.

   COUNT FOUR - VIOLATION OF RIGHT TO FREE SPEECH UNDER THE FIRST
           AMENDMENT TO THE UNITED STATES CONSTITUTION

       39.    Paragraphs 1 through 38 are hereby incorporated within this count.

       40.    The Plaintiff regularly travels around New York City, to other areas of the

state, and to other states to visit his friends, family, and clients and to meet with

likeminded people.

       41.    The Defendants' order violates and/or excessively burdens the Plaintiffs

constitutional right to speak freely to people.
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 6 of 18 PageID #: 7



      COUNT FIVE - VIOLATION OF RIGHT TO FREEDOM OF ASSOCIATION

       42.    Paragraphs 1 through 41 are hereby incorporated within the count.

       43.    The Plaintiff is a lawyer and a concerned citizen. He regularly travel around

New York City, to other areas of the state, and to other states to visit his friends, family,

and clients and to meet with likeminded people.

       44.    The Defendants' order violates and/or excessively burdens the Plaintiff's

right to freedom of association under the First Amendment to the United States

Constitution by preventing him from traveling to associate with his friends and family. In

addition, the Defendants' order violates and/or excessively burdens Mr. Nigen's right to

freedom of association by preventing him from meeting with members of his Jewish faith

as his religious tradition requires.

       45.    The Defendants' order violates and/or excessively burdens the Plaintiff's

right to freedom of association under the Fifth Amendment to the United States

Constitution by preventing him from traveling to associate with his friends and family. In

addition, the Defendants' order violates and/or excessively burdens Mr. Nigen's right to

freedom of association by preventing him from meeting with members of his Jewish faith

as his religious tradition requires.

       46.    The Defendants' order violates and/or excessively burdens the Plaintiff's

right to freedom of association under the Ninth Amendment to the United States

Constitution by preventing him from traveling to associate with his friends and family. In

addition, the Defendants' order violates and/or excessively burdens Mr. Nigen's right to

freedom of association by preventing him from meeting with members of his Jewish faith

as his religious tradition requires.
  Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 7 of 18 PageID #: 8



       47.    The Defendants' order violates and/or excessively burdens the Plaintiff's

right to freedom of association under the Fourteenth Amendment to the United States

Constitution by preventing him from traveling to associate with his friends and family. In

addition, the Defendants' order violates and/or excessively burdens Mr. Nigen's right to

freedom of association by preventing him from meeting with members of his Jewish faith

as his religious tradition requires.

       48.    The Defendants' order violates and/or excessively burdens the Plaintiff's

right to freedom of association under the Privileges and Immunities Clause of Article IV,

Section 2 of the United States Constitution by preventing him from traveling to associate

with his friends and family. In addition, the Defendants' order violates and/or excessively

burdens Mr. Nigen's right to freedom of association by preventing him from meeting with

members of his Jewish faith as his religious tradition requires.

      COUNT SIX - VIOLATION OF RIGHT TO FREE EXERCISE OF RELIGION

       49.    Paragraphs 1 through 48 are hereby incorporated within the count.

       50.    Mr. Nigen is a devout Jew and regularly practices his faith.

       51.    Mr. Nigen's Jewish religious tradition requires that he meet with other

members of his faith for readings of the Torah.

       52.    The Defendants' order violates and/or excessively Mr. Nigen's right to freely

exercise his religion under the First Amendment to the United States Constitution by

preventing him from meeting with members of his Jewish faith as his religious tradition

requires.
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 8 of 18 PageID #: 9



                                PRAYER FOR RELIEF

WHEREFORE, the Plaintiff asks the Court to:

      -   Declare the Defendants' Order unconstitutional;

          Issue a permanent injunction enjoining the enforcement of the Defendants'

          order unconstitutional; and

      -   Any other relief that the Court deems proper.

                                               THE PLAINTIFF

                                               By: lsI Norman A. Pattis lsI
                                                       NORMAN A. PATTIS
                                                       PATTIS & SMITH, LLC
                                                       383 Orange Street, 1st Flo
                                                       New Haven, CT 06511
                                                       T: (203) 393-3017
                                                       F: (203) 393-9745
                                                       n pattis@pattislaw.com
                                                       Federal Bar No.: pattis2


                             CERTIFICATE OF SERVICE

      I hereby certify that, on the date above, a copy of the foregoing was served by

certified mail and fax upon New York State Attorney General at the Brooklyn Regional

Office pursuant to the requirements of Federal Rule of Civil Procedure 4 and New York

CPLR 307. I hereby also certify that, on the date above, a copy of the foregoing was

served by certified mail upon Governor Andrew Cuomo pursuant to the requirements of

Federal Rule of Civil Procedure 4 and New York CPLR 307.

                                                      lsI Norman A. Pattis lsI
                                                      NORMAN A. PATTIS
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 9 of 18 PageID #: 10




                            Exhibit A
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 10 of 18 PageID #: 11




 No. 202.8



                           Continuing Temporary Suspension and Modification of Laws
                                       Relating to the Disaster Emergency

       WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
 emergency for the entire State of New York;

        WHEREAS, both travel-related cases and community contact transmission of COVID-19 have
 been documented in New York State and are expected to be continue;

          WHEREAS, in order to facilitate the most timely and effective response to the COVlJ:)-19 emergeney
  disaster, it is critical. for New York State to be able to act quickly to gather, coordinate, and deploy goods,
  services, professionals, and volunteers of all kinds; and
                                              !""

         NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
  authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily s1lSPend or modify
  any statute. local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
  disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would
  prevent, binder, or delay action necessary to cope with the disaster emergency or ifnecessary to assist or aid
  in coping with such disaster, I hereby temporarily suspend or modify, for the period from the date of this
  Executive Order through Apri119, 2020 the following:

      • 1n accordance with the directive of the Chief Judge of the State to limit court operations to essential
        matters during the pendency of the COVID-19 health crisis, any specific time limit for the
        commencement, filing, or service of any legal action, notice, motion, or other process or
        proceeding, as prescribed by the proceduraIlaws of the state, including but not limited to the
        criminal procedure law, the family court act, the civil practice law and rules, the court of claims act,
        the surrogate's court procedure act, and the uniform court acts, or by any other statute, local law,
        ordinance, order, rule, or regulation, or part thereof, is hereby tolled from the date of this executive
        order until Apri1l9, 2020;
      • Subdivision 1 of Section 503 of the Vehicle and Traffic Law, to the extent that it provides for a
        period of validity and expiration of a driver' s·license, in order to extend for the duration of this
         executive order the validity of driver's licenses that expire on or after March 1,2020;
      • Subdivision 1 of Section 491 of the Vehicle and Traffic Law, to the extent that it provides for a
        period of validity and expiration of a non-driver identification card. in order to extend for the
         duration of this executive order the validity of non-driver identification cards that expire on or after
         Match 1, 2020;
      • Sections 401, 410, 2222, 2251, 2261, and 2282(4) of the Vehicle and Traffic law, to the extent that
         it provides for a period of validity and expiration of a registration certificate or number plate for a
         motor vehicle or trailer, a motorcycle, a snowmobile, a vessel, a limited use vehicle, and an all-
                                                                                                          ,ot ....
          . _   __ ' .   ~~   ___ _ _ - J   ----. -   --~b   -   -..,..,--."...-... -"""""""".... e;,'IwI......."")   u...,'"'''''..,~}   I".V YVJ:J""   VYJ.u.J. LLL,"",   U1.3~LllUl.,   J.

Case
hereby1:20-cv-01576-EK-PK         Document
      issue the following directives            1 from
                                     for the period Filedthe
                                                          03/27/20     Page 11
                                                             date of Executive   of 18
                                                                               Order    PageID
                                                                                     through     #: 12
                                                                                             Apri119,
2020:

    •   The provisions of Executive Order 202.6 are hereby modified to read as follows:' Effective on
        March 22 at 8 p.m.: All businesses and not-for-profit entities in the state shall utilize, to the
        maximum extent possible, any telecommuting or work from home procedures that they can safely
        utilize. Each employer shall reduce the in-person workforce at any work locations by 100% no later
        than March 22 at 8 p.m. Any essential business or entity providing essential services or functions
        shall not be subject-to the in-person restrictions. An entity providing essential services or functions
        whether to an essential business or a non-essential business shall not be subjected to the in-person
        work restriction, but may operate at the level necessary to provide such service or function. Any
        business violatjng the above order shall be subject to enforcement as if this were a violation of!3ll
        order pursuant to section 12 of the Public Health Law.
    •   There shall be no enforcement of either an eviction of any tenant residential or commercial. or a
        foreclosure of any residential or commercial property for a period of ninety days.
    •   Effective at 8 p.m. March 20. any appointment that is in-person at any state or county department of
        motor vehicles is cancelled, and until further notice. only on-line transactions will be permitted.
    •   The authority of the Commissioner of Taxation and Finance,to abate hite filing and payment
        penalties pursUant to section 1145 of the Tax,Law is hereby expanded to also authorize abatement
        of interest, for a period of 60 days for a taxpayers who are required to file returns and remit sales
        and use taxes by March 20, 2020, for the sales tax quarterly period that ended February 29, 2020.




                                                                                      G I V EN under my hand and the Privy Seal of the

                                                                                                                            State in the City of Albany this

                                                                                                                            twentieth day of March in the year

                                                                                                                            two thousand twenty.




BY THE GOVERNOR

        /VV.                      ~
        SecretarY to the Governor
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 12 of 18 PageID #: 13
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 13 of 18 PageID #: 14




                            Exhibit B
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 14 of 18 PageID #: 15




 No. 202.10



                             ContinuiJ.lg Temporary Suspension and Modification of Laws
                                           Relating to the Disaster Emergency

       WHEREAS, on March 7, 2020, 1 issUed Executive Order Number 202, declaring a State disaster
 emergency for the entire State of New York;                                              .

        WHEREAS. both travel-related cases and commun~ty contact transmission of COVID-19 have been
. documented in New York State and are expected to be continue;

         . WHEREAS, ensuring the State of New York has adequate bed capacity, supplies, and providers to treat
  patients affected with COVID-19; as well as patients afflicted with other maladies, is of critical importance; and
                                               -
          WHEREAS, eliminating any obstacle to the provision of supplies and medical t:rea.1ment is necessary to
  ~nsure the New York healthcare system has adequate capacity .to provide care to all who 'need it;


           NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
  authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or modify any
  statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State disaster
  emergency, if compliance with such statute, loca11aw. ordinance, order, rule, or regulation would prevent, hinder,
  or delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such
  disaster, I hereby temporarily suspend or modify, for the period from the date of this Executive Order through
  April 22, 2020 the following:                              .

      •   Section 2803 of the Public Health Law, and Parts 400, 401, 405, 409, 710, 711 and 712 of Title 10 of
          the NYCRR, to the extent necessary to permit and require general hospitals to take all measures
          necessary to increase the number of beds available to patients, in accordance with the directives set forth
          in this Executive Order;

      •   Section 3001, 3005-a, 3008, and 3010 of the Public Health Law to the extent necessary to modify the
          definition of "emergency medical services" to include emergency, non-emergency and low acuity
          medical assistance; to eliminate any restrictions on an approved ambulance services or providers
          operating outside of the primary territory listed on such ambulance service's operating certificate with
          prior approval by the Department of Health; to permit the Commissioner of Health to issue provisional
          emergency medical services provider certifications to qualified individuals with modified certification
          periods as approved; and to allow emergency medical services to transport patients to locations other
          than healthcare facilities with prior approval by Department of Health;

      •   Section 3002, 3002-a, 3003, and 3004-a of Public Health Law to the extent necessary to allow any
          emergency m.edical trea1ment prl?tocol development or modification to occur solely with the approval of
          the Commissioner of Health;
       ••• ___ • _ •••• v. ~...... uo ....... };Iv..........,   ~ ..........\,l ~u ... l"''''A UJ. VV~J::)115.u~   uy l:I. lSupervlsmg pnYSIClan;
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 15 of 18 PageID #: 16
  •    Paragraph 1 of Section 6549 of the Education Law and Subdivisions (a) and (b) of Section 94.2 of Title
       10 of the NYCRR to the extent necessary to permit a specialist aSsistant to provide medical services
       appropriate to their education, training and experience without oversight from a sup~rvising physician
       without civil or criminal penalty related to a lack of oversight by a supervising physician;

  •    Subdivision (3) of Section 6902 of Education Law, and any associated regwatioDS, including. but not
       limited to, Section 64.5 of Title 10 of the NYCRR, to the extent necessary to permit a nurse practitioner
       to. provide medical s.ervices 'appropriate to their education. training and experience. without a written
       practice agreement, or collaborative relationship with a physician, without civil or criminal penalty
       related to' a lack of written practice agreement, or collaborative relationship, with a physician;

  •    Subdivision (15) ofsection 3001, and Sections 800.3, 800.15 and 800.16 of Title 10 of the NYCRR with
       approval of the department, to the extent necessary to define "medical control" to include emergency
       and nonMemergency direction to all emergency medical services personnel by a regional or state medical
       control center and to permit emergency medical services personnel to operate under the advice and
       direction of a nurse practitioner,'physician assistant, or paramedic, provided that such medioal
       professional is providing care under the supervision of a physioian and pursuant to a plan approved by
       the Department of Health;                                                                  -

  •    Subdivision (2) of section 6527, Section 6545, and Subdivision (1) of Section 6909 of the Education
       Law, to the extent necessary to provide that all physicians, physician assistants, specialist assistants,
       nurse practitioners, licensed registered professional nurses and licensed practical nurses shall be immune
       from civil liability for any injury or death alleged to have been sustained directly as a result of an act or
       omission by such medical professional in the course of providing medical services in support of the
       State's response to the COVIDM    19 outbreak, unless it is established that such injury or death was caused
       by ~e gross negligence of such medical professional; .

   •   Any healthcare facility is authorized to allow students, in programs to become licensed in New York .
       State to practice as a healthcare professional, to volunteer at the healthcare facility for educational credit
       as if the student had secured a placement under a clinical affiliation agreement, without entering into
       any such clinical affiliation agreement;

   •   Notwithstanding any law or regulatiofi to the contrary, health care providers are relieved of
       recordkeeping requirements to the extent necessary for health care providers to perfonn tasks as may be
       necessary to respond to the COVIDM 19 outbreak, including, but not limited to, requirements to maintain
       medical records that accurately reflect the evaluation and treatment of patients, or requirements to assign
       diagnostic codes or to create or maintain other records for billing purposes. Any person acting
       reasonably and in good faith under this provision shall be afforded absolute immunity from liability for
       any failure to comply with any recordkeeping requirement In or.der to protect from liability any person
       acting reasonably and in good faith under this provision, requirements to maintain medical records
       under Subdivision 32 of Section 6530 of the Education Law, P~ph (3) of Subdivision (a) ofSe~tion
       29.2 of Title 8 of the NYCRR, and Sections 58-1.11,405.10, and 415.22 ofTitle.10 of the NYCRR, or
       any other such laws or regulations are suspended or modified to the extent necessary for health care
       providers to perform tasks as may be necessary to respond to the COVID~19 outbreak;

  •    Section 405.45 of Title 10 of the NYCRR to the extent necessary to permit the Commissioner of Health
       to designate a health care facility as a trauma center, or extend or modify the period for which a health
       care facility may be desi~ated as a trauma center, or modify the review team for assessment oftra-uma
       center;

   •   Sections 800.3, 800.8, 800.9, 800.10, 800.12, 800.17~ 800.18, 800.23, 800.24, and 800.26 of Title 10 of
       the NYCRR to the extent necessary to extend all existing emergency medical services provider
       certifications for one year; to permit the Commissioner of Health to modify the examination or
       recertification requirements for emergency medioal services provider certifications; to suspend or
       modify, at the discretion of the Commissioner of Health, any requirements for the recertification of
       previously certified emergency medical services providers; and, at the discretion of the Commissioner
       of Health. develop a process detennined by the Department of Health, to permit any emergency medical
       services provider certifi~ or licensed by another State to provide emergency medical services within
       New York state; at the discretion of the Commissioner of Health, to suspend or modify equipment or
       vehicle requirements in order to ensure sustainability of EMS operations;
                                                                      ---c- ...... ... - -- ___   9   _   .... -   J __A   _   ....   ~---- ... -   "': ...... --....~




      education;
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 16 of 18 PageID #: 17
      •       Subdivision (e) of section 405.2 of Title 10 of the NYCRR, to the extent necessary to permit general
              hospitals affected by the disaster emergency to maintain adequate staffing;

      •       Subdivision (b) of section 405.3 of Title 10 of the NYCRR, to the extent necessary to allow general
              hospitals to use qualified volunteers or personnel affiliated with different general hospitals, subject to
              the terms and conditions established by the Commissioner of Health;

      •       Section 3507 of the Public Health Law and Part 89 of Title 10 of the NYCRR to the extent necessary to
              permit radiologic technologists licensed and in current good standing in New York State but not
              registered in New York State to practice in New York State without civil or criminal penalty related to
              lack of registration;

      •       Sections 3502 and 3505 of the Public Health Law and Part 89 of Title 10 of the NYCRR to the extent
              necessary to pennit radiologic technologists licensed and in current good standing in any state in the
              United State to practice in New York State without civil or criminal penalty related to lack oflicensure;

      •       Sections 8502, 8504, 8504-a, 8505, and 8507 of the Education Law and Subpart 79-4 of Title 8 of the
              NYCRR, to the extent necessary to allow respiratory therapists licensed and in current good standing in
              any state in the United States to practice in New York State without civil or criminal penalty related to
              lack of licensure;                     .

      •       Section 6502 of the Education Law and 8 NYCRR 59.8, to the extent necessary to allow physician's
              assistants licensed and in ·current good standing in New York State but not registered in New York State
              to practice in New York State without civil or criminal penalty related to lack of registration;

      •       Section 6502 of the Education Law and 8 NYCRR 59.8, to the extent necessary to allow registered
              professional nurseS, licensed practical nurses and nurse practitioners licensed and in current good
              standing in New York State but not registered in New York State to practice in New York State without
              civil or criminal penalty related to lack of registration;

          •   Subdivision (2-b) of Section 4002 of the Public Health Law to the extent necessary to allow a hospice
              residence to designate any number of beds within such facility as dually certified inpatient beds; .

          •   Title V of Article 5 of the Public Health Law and subparts 19 and 58 of Title 10 of the NYCRR, to the
              extent necessary to allow laboratories holding a Clinical Laboratory Improvement Acts (CLIA)
              certificate and meeting the CLIA quality standards described in 42 CFR Subparts H, J, K and M. to
              perform testing for the detection of SARS-CoV-2 in specimens collected from individuals suspected of -
              suffering from a COVID-19 infection;

          •    Article 139 of the Education Law, Section 576-b of the Public Health Law and Section 58-1.7 of Title
                  of
               10 the NYCRR, to the extent necessary to permit registered nurses to order the collection of throat or
               nasopharyngeal swab specimens from individuals suspected of being infected by COVID-19, for
               purposes of testing; and ..                             .

          •. Subdivision (1) of Section 6801 of the Education Law, Section 6832 of the Education Law and Section
             29.7(a)(21 )(U)(b)(4) of Title 8 of the NYCRR, to the extent necessary to pemiit a certified orregistered
             pharmacy technician, under the direct personal supervision of a licensed pharmacist, to assist such
             licensed pharmacist, as directed, in compounding, preparing, labeling, or dispensing of drugs used to fill
             valid prescriptions or medication orders for a home infusion provider licensed as a pharmacy in New
             York, compliant with the United States Pharmacopeia General Chapter 797 standards for
             Pharmaceutical Compounding - sterile preparations, and providing home infusion services through a
             home care agency licensed under Article 36 of the Public Health Law.



     IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive
 Law to issue any directive during a disaster emergency necessary to cope with the disaster, I hereby issue
 the following directives for the period from the date of this Executive Order through Apri122, 2020:

  .       •    Any healthcare facility is authorized to a.llow ~tn{ifmt~ in nrnOT<l-m;::, tn h"'''(\n"I''' ""P"" ..rl                                   ;" 1\T",,,, V,.,.lr
                                                                                                                     ,t'.. _w   ..,............. ....,...,"'''''''1;'... J   1""',"",""   .,,,,,\0111 V.LU,,",J. VJ .,U.U.LLllL.Ull
                      _•   • •_   • __   __ _ _   __ _   ______   - - _ ... _ _ •   _ _ ..... _   .. _   ..... 'W' ...
                                                                                                                                                                                                                                  O
Case 1:20-cv-01576-EK-PK
      COVID-19 Plans to the NewDocument     1 Filed 03/27/20
                                York State Department             Page 17 on
                                                      of Health (NYSDOH),  of a18  PageID
                                                                                schedule      #: 18
                                                                                         to .be
      determined by NYSDOH, to accomplish this purpose;

   •    The Commissioner of Health is authorized to suspend or revoke the operating certificate of any general
        hospital should they be unable to meet the requirements of the necessary capacity directives; and
        notwithstanding any law to the contrary the Commissioner may appoint a receiver to continue the
        operations on 24 hours' notice to the current operator, in order to preserve the life, health and safety of
        the people of the State of New York.

   •    No phannacist shalf dispense hydroxychloroquine or chloroquine except when written as prescribed for
        an FDA-approved indication; or as part of a state approved clinical trial related to COVID-19 for a
        patient who has tested positive for COVID-19, with such test result documented as part of the
        prescription. No other experimental or prophylactic use shail be permitted, and any permitted
        prescription is limited to one fourteen day prescription with no refills.

    •   Any licensed health insurance company shall deliver to the Superintendent. no later than March 24,
        2020 a list of all persons who have a professional licensure or degree, whether physician's assistant,
        medical doctor, licensed registered nurse, licensed nurse practitioner or licensed practical nurse, and
        whether or not the person has a currently valid, or recently (within past five years) expired license in the
        state of New York. The Department of Financial Services shall poll such individuals to determine
        whether or not such ·professionals would serve in the COv:m-19 response effort.

    •   Non-essential gatherings of individuals of any ·size for any reason (e.g. parties, celebrations or other
        social events) are canceled or postponed at this time.


                                                                                                                  G I V EN under my hand and the Privy Seal of the

                                                                                                                                                             State in the City of Albany this twenty-

                                                                                                                                                             third day of March in the year two

                                                                                                                                                            thousand twenty.




BY THE GOVERNOR

        fiv,.
        Secretary to the Governor
Case 1:20-cv-01576-EK-PK Document 1 Filed 03/27/20 Page 18 of 18 PageID #: 19
